Title: H. Huntington, Jr. to James Madison, 12 April 1833
From: Huntington, H. Jr.
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Hartford Connet
                                
                                April 12th 1833
                            
                        
                        I take the liberty to address you on the subject of a History of the United States—more particularly that
                            portion of it, subsequent to the War of the Revolution—In the great questions which now agitate the country or which have
                            for the last few years, reference is constantly had to debates on the adoption of the constitution, & the Virginia
                            resolutions. With the early History of the country the great body of the people are better acquainted, than with that
                            portion of it since 1783—
                        As a bookseller therefore I have thought that a well written history which should embrace more of the details
                            since the revolution might be acceptable to the great proportion of the citizens of the United States.
                        I will not deny that pecuniary advantages have their influence, but it will at the same time be no less
                            advantageous to diffuse correct political information among the people, that the motives are not purely patriotic. The
                            time too I think has arrived when there should be a History of our country written, if, it can be done, by one who is fully
                            competent to do it justice.
                        I must confess that I understand very little of that portion of our History which I have mentioned, and
                            indeed I know of no works published except Marshall & Pitkin and they only bring it down I believe to the close of
                            Washingtons administration.
                        To be frank with you, Sir; my object in writing to you, is to make the enquiry whether you would, for a
                            liberal compensation, furnish such a work as I should want—I do not enter into any details of my plan, nor do I deem it
                            necessary.
                        Should you entertain a favourable opinion of my application I would then, if you should desire it, give you
                            more particularly my ideas on the subject.
                        Although I am a stranger to you, I should be able to give you such references as I think would be perfectly
                            satisfactory.
                        In any event will you have the goodness to write me on this subject at as early a day as your convenience
                            will allow—Very Respectfully Your Ob Sert.
                        
                            
                                H Huntington Junr.
                            
                        
                    